    2:18-mc-00364-DCN            Date Filed 10/26/18        Entry Number 1-1       Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

                                                        x
In re:                                                  :     Case No. 2:18-mc-00364-DCN
                                                        :
Application of SERVOTRONICS, INC.,                      :
                                                        :
for an Order Pursuant to 28 U.S.C. §1782                :
to Take Discovery for Use in a Foreign                  :
Proceeding                                              :
                                                        x



                        MEMORANDUM OF LAW IN SUPPORT OF
                    THE EX PARTE APPLICATION OF SERVOTRONICS
                      FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
                TO TAKE DISCOVERY FOR USE IN A FOREIGN PROCEEDING

         This Memorandum of Law is submitted in support of the ex parte Application of

SERVOTRONICS, INC. (“SERVOTRONICS”), the respondent in an arbitration proceeding

pending in London, England (“London Proceeding”). As more fully set forth below, the London

Proceeding arises out of an aircraft engine fire that resulted in damage to the aircraft and one of its

engines and which occurred at facilities of The Boeing Company (“Boeing”) at the Charleston

International    Airport   during   Customer    Demonstration     and    Acceptance    Flight   Tests.

SERVOTRONICS’ Application seeks leave to serve deposition Subpoenas on three Boeing

employees who participated in maintenance troubleshooting of the engine prior to the fire and in

Boeing’s official investigation of the event so it may obtain their testimony for use in the London

Proceeding.



                              SUBJECT MATTER JURISDICTION

         Federal subject matter jurisdiction over this Application is established by 28 U.S.C. § 1331


                                                  1
     2:18-mc-00364-DCN          Date Filed 10/26/18      Entry Number 1-1       Page 2 of 14




in conjunction with the statutory requirements of 28 U.S.C. § 1782. See United Company Rusal,

PLC v. Trafigura A.G., No. 3:11 MC 17, 2011 WL 1045532 (D. Conn. March 16, 2011) (right to

discovery under Section 1782 is a right that exists solely pursuant to a federal statute and

therefore arises under federal law).1


                                        BACKGROUND

A.     The Underlying Incident

       The claims underlying the London Proceeding arise out of a 16 January 2016 aircraft

engine tail pipe fire in North Charleston, South Carolina. See Declaration of Akhil Shah QC

(“Shah Decl.”) submitted herewith, ¶¶ 8-11.2 The Trent 1000 engine in question, individually

identified by its Manufacturer’s Serial Number (“S/N”) as S/N 10353 (the “Engine”), was

manufactured by Rolls-Royce and installed on the right side of a new Boeing 787-9 Dreamliner

aircraft, individually identified as S/N ZB036 and United Kingdom Civil Aviation Authority

Registration Number (“R/N”) R/N G-VDIA (the “Aircraft”). The Aircraft had been sold but not

yet delivered to Virgin Atlantic Airlines (“VAA”).

       At the time of the fire, the Aircraft was undergoing Customer Demonstration and

Acceptance Flight Tests at Boeing’s “campus” adjacent to the Charleston International Airport.

Proposed deponents TERRANCE SHIFLEY and ALAN SHARKSHNAS are Boeing employees



1
  The Rusal court observed that “every court that has expressed any view with regard to its
jurisdiction to entertain a section 1782 application remained notably silent on any requirement
that a basis, other than the federal statute itself, was necessary,” citing In re Chevron Corp., 633
F.3d 153 (3rd Cir. 2011); United States v. Devine, 208 F.3d 215 (6th Cir. 2000) (Table, text in
Westlaw); Bayer v. Betachem, Inc., 173 F.3d 188, 189-90 (3d Cir. 1999); In re Letters Rogatory
from Local Court of Ludwigsburg, 154 F.R.D. 196, 199 (N.D. Ill. 1994); In re Letters Rogatory
from Supreme Court of Ontario, 661 F. Supp. 1168, 1169 (E.D. Mich. 1987).
2
 A confidentiality agreement precludes attachment of the Notice of Arbitration and Response.
Applicant will submit them under seal if needed for adjudication.
                                                 2
     2:18-mc-00364-DCN         Date Filed 10/26/18       Entry Number 1-1         Page 3 of 14




who participated in troubleshooting the Engine (the former was on the ground and the latter in

the cockpit). SCOTT WALSTON was Chairperson of the Boeing Incident Review Board that

investigated the event.

       Applicant SERVOTRONICS manufactures aerospace component parts. Pursuant to a

Long-term Agreement (“LTA”) between Rolls-Royce and SERVOTRONICS, Applicant

manufactured and shipped a Metering Valve Servo Valve (“MVSV”), individually identified as

S/N 1230 and Part Number (“P/N”) 77879618 (and hereinafter generally referred to as the

“MVSV”), to Rolls-Royce in May 2015. The MVSV was installed in the Hydro-Mechanical Unit

(“HMU”) of the Engine which was installed on the Aircraft. Due to a manufacturing error in the

MVSV, an unwanted wafer of metal became lodged in it, which affected Engine fuel flow during

the Customer Demonstration and Acceptance Flight Tests. In response, the Boeing ground crew

engaged in troubleshooting of the Engine, which caused a tail pipe fire in the Engine. The fire

resulted in damage to the Aircraft and Engine.

       Boeing sought compensation for all alleged resulting damages from Rolls-Royce. Rolls-

Royce and its insurers settled the claim without SERVOTRONICS’ participation and then

demanded indemnity from SERVOTRONICS, which rejected the demand.


B.     Arbitration

       According to Clause 27.4 of the LTA, if the parties cannot resolve any disputes by

negotiation or mediation:

       [T]he dispute shall be referred to and finally resolved by arbitration in Birmingham,
       England, under the rules of the Chartered Institute of Arbitrators, and these Rules are
       deemed to be incorporated by reference into this clause.

       Attempts to mediate and settle the dispute were not successful and on 18 September 2018

Rolls-Royce served a Notice of Arbitration upon SERVOTRONICS. In it, Rolls-Royce seeks

                                                 3
     2:18-mc-00364-DCN           Date Filed 10/26/18        Entry Number 1-1        Page 4 of 14




approximately $12.8 million from SERVOTRONICS on the alleged grounds that the defect in the

MVSV caused the tail pipe fire.

        In its Response, served on 16 October 2018, SERVOTRONICS denies all liability and

maintains, inter alia, that the numerous improper, inadequate, and incorrect actions and failures to

act of Boeing and Rolls-Royce personnel constitute the legal cause of the damage and these acts and

failures to act are the intervening and superseding causes of the tail pipe fire.

        The parties have agreed to arbitration in London rather than Birmingham, England, as a

matter of convenience, and the arbitration is accordingly referenced herein as the “London

Proceeding.”


C.      Evidence Sought from Boeing Witnesses

        SERVOTRONICS seeks testimony from the proposed deponents because they have

knowledge of facts highly relevant to SERVOTRONICS’ defenses, including with respect to: (1)

the numerous improper, inadequate, and incorrect actions and failures to act of Boeing and Rolls-

Royce employees in regard to the chain of causation leading to the tail pipe fire; and, (2) to

Boeing’s post-incident investigation, which is also relevant to the issues of its negligence and the

chain of causation. 3

        Proposed Subpoenas are attached as Exhibit “A” to the Affidavit of Michael B.T. Wilkes

(“Wilkes Aff.”) submitted concurrently.




3
 SERVOTRONICS intends to file another Application in the Northern District of Illinois, where
Boeing maintains its international headquarters, seeking the production of documents and other
materials related to the event and settlement with Rolls-Royce.
                                                    4
     2:18-mc-00364-DCN          Date Filed 10/26/18      Entry Number 1-1        Page 5 of 14




                                           ARGUMENT

A.     28 U.S.C. § 1782: In General

       28 U.S.C. § 1782(a) provides in relevant part (emphasis added):

       The district court of the district in which a person resides or is found may order
       him to give his testimony or statement or to produce a document or other thing for
       use in a proceeding in a foreign...tribunal. The order may be made...upon the
       application of any interested person and may direct that the testimony or
       statement be given, or the document or other thing be produced, before a person
       appointed by the court... To the extent that the order does not prescribe otherwise,
       the testimony or statement shall be taken, and the document or other thing
       produced, in accordance with the Federal Rules of Civil Procedure. A person
       may not be compelled to give his testimony or statement or to produce a
       document or other thing in violation of any legally applicable privilege.

       A discovery application under 28 U.S.C. § 1782 presents two inquiries: first, whether the

district court is authorized to grant the request under Section 1782, and, if so, whether it should

exercise its discretion to do so. Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264,

124 S. Ct. 2466 (2004). Once the need for discovery is demonstrated, the burden shifts to the

opposing litigant to demonstrate that allowing discovery sought, in whole or part, would disserve

the statutory objectives of 28 U.S.C. § 1782. Heraeus Kulzer, GmbH v. Biomet, Inc., 633 F.3d

591, 597 (7th Cir. 2011).

       The portions italicized in the quoted text above pertain to “authorization.” Relevant to

this Application, they confer authority on this Court to grant this Application if:

       (1)     Each BOEING witness, from whom discovery is sought, “resides or is
               found” in this District;

       (2)     The discovery is for “use in a proceeding” in a “foreign tribunal”; and,

       (3)     SERVOTRONICS, the applicant, is an “interested person.”

See In re Request from District Court in Svitany, Czech Republic, 748 F. Supp. 2d 522, 524-25

(E.D. Va. 2010); In re Application of Purolite, 3:16-mc-00056-JMC, 2016 WL 1294772 at *2

                                                  5
     2:18-mc-00364-DCN         Date Filed 10/26/18      Entry Number 1-1        Page 6 of 14




(D.S.C. April 4, 2016); see also In re Finserve Group Ltd., 4:11-mc-2044-RBH, 2011 WL

5024264, at *1 (D.S.C. Oct. 20, 2011) (the statute and case law “establish three threshold

requirements before a court can compel discovery under this statute”).

       If the statutory requirements are met, the court has discretion to grant the application,

taking into account “the twin aims of the statute: ‘providing efficient means of assistance to

participants in international litigation in our federal courts and encouraging foreign countries by

example to provide similar means to our courts….’” In re Request for Judicial Assistance From

the District Court in Svitavy, Czech Republic, 748 F. Supp. 2d 522, 525 (E.D. Va. 2010);

Purolite, 3:16-mc-00056-JMC, 2016 WL 1294772 at *2.

       The U.S. Supreme Court identified these “discretionary” factors for consideration:

       (1)     Whether the party from whom discovery is sought is a participant in the
               foreign proceeding;

       (2)     The nature of the foreign tribunal, the character of the foreign
               proceedings, and the receptivity of relevant foreign authorities to U.S.
               federal court assistance;

       (3)     Whether the requests conceal an attempt to circumvent foreign proof-
               gathering practices; and,

       (4)     Whether the requests are unduly intrusive or burdensome.

Intel, 542 U.S. at 264-65, 124 S. Ct. at 2483.

       As discussed below, the statutory requirements are met and Applicant SERVOTRONICS

respectfully submits the discretionary factors also weigh in favor of allowing service of the

Subpoenas.


B.     This Application Satisfies the Statutory Requirements

       1.      The Proposed Deponents “Reside or Are Found” in this District

       All three of the proposed deponents are natural persons residing in South Carolina, and in

                                                 6
    2:18-mc-00364-DCN          Date Filed 10/26/18      Entry Number 1-1       Page 7 of 14




fact within the District’s Charleston Division. Furthermore, as natural persons, they will be

subject to jurisdiction if personally served within the District. See Burnham v. Superior Court,

495 U.S. 604, 110 S. Ct. 2105 (1990) (unanimously holding that service of process on a natural

person established jurisdiction although failure to agree on rationale resulted in a plurality

opinion).


       2.      Discovery for “Use in a Proceeding” in a “Foreign Tribunal”

       The testimony sought is highly relevant to SERVOTRONICS’ defenses in the London

Proceeding, in particular its contentions that the acts and omissions of Boeing and Rolls-Royce

constitute the legal cause of the damage to the Engine and Aircraft as intervening and

superseding causes of the fire. Such evidence will be admissible in the London Proceeding and

is not barred by any applicable law or the CIArb Rules. See Shah Decl., ¶¶ 11 & 18.

       SERVOTRONICS acknowledges that some courts have held that private arbitration does

not qualify as a “proceeding in a tribunal” for Section 1782 purposes. Compare, e.g., Kleimar v.

Benxi Iron and Steel America, Ltd., No. 17-CV-01287, 2017 WL 3386115 (N.D. Ill.) (granting

application) with In re Norfolk S. Corp. Arbitration, 626 F. Supp. 2d 882, 885 (N.D. Ill. 2009)

(denying application).4 The Fourth Circuit does not appear to have ruled on the issue. In In re



4
  The Eleventh Circuit discerned a “functionality test” in Intel which considered whether the
foreign body: (1) acted as a first-instance decision maker and adjudicator; (2) permitted the
gathering and submission of evidence; (3) has authority to determine liability and impose
penalties; and, (4) issued decisions subject to judicial review. Consorcio Ecuatoriano de
Telecomunicaciones S.A. v. JAS Forwarding (USA), Inc. (“Consorcio I”), 685 F.3d 987, 994-95
(11th Cir. 2012). In response to a petition for rehearing en banc, the court vacated the opinion
but without rejecting the functionality test factors: it acknowledged the record was insufficiently
developed for detailed review but further concluded the imminence of litigation made the dispute
over arbitration largely immaterial. See “Consorcio II,” 747 F.3d 1262 (11th Cir. 2014). Not all
courts have recognized the “functionality test.” See, e.g., In re Dubey, 949 F. Supp. 2d 990, 994
n. 3 (C.D. Cal. 2013).


                                                7
    2:18-mc-00364-DCN          Date Filed 10/26/18      Entry Number 1-1       Page 8 of 14




Application of Finserve Group Limited, C.A. No. 4:11-mc-2044-RBH, 2011 WL 5024264

(D.S.C. Oct. 20, 2011), this court denied an Application in connection with a proceeding before

the London Court of International Arbitration (“LCIA”). The court expressed “serious concerns

with finding that private arbitration organizations are ‘foreign tribunals,’” but the denial was

“without prejudice” apparently because the applicant had not presented evidence regarding the

LCIA’s “receptivity” with respect to any evidence collected.         As set forth in the Shah

Declaration submitted concurrently, English arbitrators are receptive to evidence the parties have

gathered by any means. See Shah Decl., ¶¶ 14-15 (discussed also in Section C.1.b below).

       Courts that have ruled on the issue appear almost equally split. Compare In re Winning

(HK) Shipping Co. Ltd., No. 09-22659-MC,2010 WL 1796579, at *8 (S.D. Fla. Apr. 30, 2010);

In re Roz Trading Ltd., 469 F. Supp. 2d 1221 (N.D. Ga. 2006) (granting the application) and In

re TJAC Waterloo, LLC, No. 3:16-MC-9-CAN, 2016 WL 1700001 (N.D. Inc. 2016); In re

Operadora DB Mexico S.A., No. 6:09-cv-383-Orl-22GJK, 2009 WL 2423138 (M.D. Fla. Aug. 4,

2009); La Comision Ejecutiva Hidroelecctrica Del Rio Lempa v. El Paso Corp., 617 F. Supp. 2d

481, 483, 485 (S.D. Tex. 2008), aff’d, 341 F. App’x 31 (5th Cir. 2009) (denying it); cf. GEA

Group AG v. Flex-N-Gate Corp., 740 F.3d 411, 419 (7th Cir. 2014) (describing Section 1782’s

relevance to foreign arbitration proceedings as “uncertain”).

       The Intel decision was not connected with arbitration, but the Supreme Court noted, in

discussing how Section 1782 has broadened over the years, that Congress had defined “tribunal”

as including “administrative and arbitral tribunals.” See Intel, 542 U.S. at 258, 124 S. Ct. at

2479, quoting Smit, International Litigation under the United States Code, 65 Colum. L. Rev.




                                                8
      2:18-mc-00364-DCN        Date Filed 10/26/18      Entry Number 1-1        Page 9 of 14




1015, 1026-27 and nn. 71 & 73 (1965).5 Congress introduced the word “tribunal” to ensure that

“assistance is not confined to proceedings before conventional courts,” but extends also to

“administrative and quasi-judicial proceedings.” SERVOTRONICS furthermore agrees with the

court in Roz Trading that arbitration proceedings are before a “tribunal” under both the widely

accepted definition and “common usage” of that word.

        Some courts that allow Section 1782 procedures in connection with arbitration condition

availability on the arbitral decision being subject to judicial review. Any decision in the London

Proceeding will be subject to judicial review with respect to substantive jurisdiction issues and

“serious irregularities,” as mandated under the 1996 [U.K.] Arbitration Act. See Shah Decl., ¶¶ 14-

15.

        Applicant also respectfully contends that any “reviewability” requirement stems from a

misconstruction of Intel. The proceedings in Intel were initiated before the Directorate-General

for Competition of the Commission of the European Communities (“D-G Commision”)—a body

dissenting Justice Breyer described as closer to a “prosecuting attorney” than a “tribunal,” as he

understood the D-G Commission did not “adjudicate adversary proceedings on the basis of

proofs and argument.” Intel itself, opposing its competitor’s Application for discovery, had

argued Section 1782 was inapplicable because no “adjudicative proceeding” was “currently or

even imminently on the Commission’s agenda.”            The majority countered that the ever-

broadening Section 1782 did not require a “current or imminent” proceeding, and here “a

5
  As discussed in Intel, before Section 1782 was enacted, judicial assistance was limited to
proceedings where a foreign state had a direct interest. Section 1782 dispensed of this
requirement when it was enacted in 1948 and allowed depositions in order to assist “pending
civil actions” in foreign countries. “Pending civil actions” was replaced the next year with
“pending judicial proceedings,” and in 1964 depositions and other discovery were allowed in
connection “proceedings”—pending or not—“in a foreign or international tribunal.” A final
1996 amendment referenced criminal investigations. See generally Intel, 542 U.S. at 248-49,
124 S. Ct. at 2473-74.
                                                9
     2:18-mc-00364-DCN        Date Filed 10/26/18          Entry Number 1-1     Page 10 of 14




dispositive ruling by the Commission, reviewable by the European courts, [was] within

reasonable contemplation,” and the evidence sought was for “use” in such a proceeding. Intel,

542 U.S. at 259.

       In short, the D-G Commission possibly was not a “tribunal,” but its decision would be

reviewed by one, and this issue created the rift between the majority and sole dissenter. This

might explain, as noted in Finserve, why the availability of judicial review was “mentioned at

least ten (10) times” in Intel. Here, in contrast, the London Proceeding will take place before a

“tribunal” that will itself be acting as a court in the first instance, gathering and reviewing

evidence and briefs submitted by the parties and then making its adjudication—an adjudication

which in any event will be subject to judicial review for substantive jurisdiction and serious

irregularities. See Shah Decl., ¶¶ 11-15.

       This Application accordingly satisfies the requirement that the discovery be “for use in a

proceeding in a foreign tribunal.” See also In re Labor Court of Brazil, 466 F. Supp. 2d 1020,

1030 (N.D. Ill. 2006) (documents discoverable under relevance standards of FRCP discovery

rules satisfy “for use in” requirement of Section 1782).


       3.      “Interested Person”

       Applicant is the Respondent in the foreign arbitration, and a party qualifies as an

“interested person.” Intel, 542 U.S. at 256-57, 124 S. Ct. at 2478; In re Chevron Corp., No.

7:10-mc-00067, 2010 WL 4883111, *2 (D. W. Va. Nov. 24, 2010).

       All of the Section 1782 statutory requirements are satisfied in this case.


C.     The Additional Discretionary Factors Weigh in Favor of Discovery

       SERVOTRONICS accordingly and respectfully requests that this Court exercise its



                                                10
   2:18-mc-00364-DCN           Date Filed 10/26/18      Entry Number 1-1        Page 11 of 14




discretion in granting this ex parte Application allowing service of the Subpoena, and as further

support shows that the discretionary factors also support its Application.


       1.      The Proposed Deponents (and their Employer) Are Not Parties to the
               Arbitration

       “[W]hen the person from whom discovery is sought is a participant in the foreign

proceeding...the need for § 1782(a) generally is not as apparent as it ordinarily is when evidence

is sought from a nonparticipant in the matter arising abroad.” Intel at 264; accord Request from

District Court in Svitany, 748 F. Supp. 2d at 526 (factor weighs in favor of granting application

when foreign forum cannot compel response from person from whom discovery is sought);

accord Chevron Corp., 2010 WL 4883111 at *2. Rolls-Royce and SERVOTRONICS are the

sole parties to the London Proceedings. Boeing is not a party and neither are any of the proposed

deponents. All are outside the power of the arbitrators to compel their appearance for deposition.

SERVOTRONICS accordingly seeks the assistance of this Court through this Application, so

that it may prepare its defenses showing, inter alia, that the claimed damages were proximately

caused by Boeing and Rolls-Royce.


       2.      The Nature of the Foreign Tribunal, Character of Foreign
               Proceedings, and Receptivity of Foreign Authorities

       As explained in the preceding section, arbitration under the CIArb Rules is akin to

proceedings in a court of first instance. The parties submit equivalents of pleadings, trial briefs,

evidence, and if necessary participate in a hearing. District courts have granted Section 1782

applications where discovery is sought for use in such plenary proceedings—including some

arbitration proceedings, as discussed above—and evidence collected pursuant to U.S. discovery

is readily admissible in English arbitration proceedings under CIArb Rules and English law. See



                                                11
     2:18-mc-00364-DCN          Date Filed 10/26/18       Entry Number 1-1     Page 12 of 14




Shah Decl., ¶¶ 14-15. Moreover, the London Proceeding has just begun—SERVOTRONICS’

English counsel estimates, based on his experience, that the hearing will not take place until July

2019 at the earliest.      The parties exchanged “pleadings” (the Notice and Response) in

September-October 2018. The “trial briefs” (Statements of Claim and Defense) will not be due

for months. The full arbitral panel has not been appointed.


       3.        The Application Is Not an Attempt to Circumvent Foreign Proof-
                 Gathering Practices

       In the interest of efficiency, and in order to prepare its defense in a timely manner,

SERVOTRONICS now submits this Application seeking to compel testimony. The CIArb Rules

contemplate that the parties will engage in discovery and allow for the submission of testimonial

evidence, see Shah Decl. ¶14, and no judicial or arbitral authority in the U.K. has rejected any

effort by Applicant to obtain the testimony. Id., ¶ 22.

       Accordingly, the third discretionary Intel factor is met.


       4.        The Discovery Sought Is Not Unduly Intrusive or Burdensome .

       SERVOTRONICS is seeking the testimony of only three witnesses and only with respect

to a single set of ground and flight tests of the Aircraft and Engine troubleshooting. Clearly the

information sought is not generally available from other sources. SERVOTRONICS will of

course comply with all requirements under Fed. R. Civ. P. 45 and relevant discovery rules. See

generally In re IKB Deutsche Industriebank AG, No. 09-cv-7852, 2010 WL 1526070 (N.D. Ill.

Apr. 8, 2010).


D.     Ex Parte and Alternative Relief

       It is respectfully submitted that there is nothing unfair or improper in granting this ex

parte Application as the proposed deponents will have all available rights under Fed. R. Civ. P.

                                                  12
    2:18-mc-00364-DCN         Date Filed 10/26/18      Entry Number 1-1       Page 13 of 14




45(c), and rules applicable to discovery in general (including Fed. R. Civ. P. 26 with respect to

protective orders and Fed. R. Civ. P. 30 with respect to the conduct of depositions), when

responding to the Subpoena and at the depositions. See In re Naranjo, 768 F.3d 332, 339 n.4

(4th Cir. 2014) (Section 1782 process “often occurs ex parte,” and “[o]nce the application is

granted and the subpoena is issued, the subpoena target can move to quash it” pursuant to Fed. R.

Civ. P. 45(c)(3)); accord Gushlak v. Gushlak, 486 Fed. App’x 215, 217 (2d Cir. 2012) (“[I]t is

neither uncommon nor improper for district courts to grant applications made pursuant to § 1782

ex parte”); In re Rivada Networks, 230 F. Supp. 3d 467, 473 (E.D. Va. 2017) (applicant’s

decision to file Section 1782 application ex parte was “unremarkable” as such applications “are

routinely filed ex parte”).

        As an alternative, SERVOTRONICS respectfully requests that the Court issue an Order

to Show Cause why the Application would not be granted, as in Gushlak v. Gushlak, 486 Fed.

App’x 215, 2012 WL 2549813 (2d Cir.) (court’s decision to issue Order to Show Cause provided

respondent with “more relief than is customary in a § 1782 proceeding”). See also In re Chevron

Corp., 753 F. Supp. 2d 536 (D. Md. 2010) (also commenced ex parte with request for Order to

Show Cause as alternative relief).     This “extra step” might enhance efficiency when the

Applicant is seeking to serve subpoenas on multiple unrelated respondents. Leave to serve three

respondents is sought here, but all three are employees of the same entity and testimony is sought

in relation to their employment, and Boeing presumably will be coordinating the response on

behalf of all three.

                                        CONCLUSION

        Based upon the foregoing, the Application should be granted and this Court should issue

an Order directing SERVOTRONICS to serve the proffered Subpoenas In the alternative, this



                                               13
   2:18-mc-00364-DCN        Date Filed 10/26/18     Entry Number 1-1      Page 14 of 14




Court should issue an Order to Show Cause why the Subpoenas should not issue.

                                          WILKES LAW FIRM P.A.

October 26, 2018                          By:__/s/ Michael B.T. Wilkes________________
                                              Michael B.T. Wilkes (Fed. I.D. No. 4658)
                                              mwilkes@wilkeslaw.com
                                              C. Daniel Atkinson (Fed. I.D. No. 9626)
                                              datkinson@wilkeslaw.com
                                              J. Alexander Joyner (Fed. I.D. #12046)
                                              ajoyner@wilkeslaw.com
                                              200 Meeting Street, Suite 205
                                              Charleston, South Carolina 29401
                                              Tel: (843) 737-6229

                                              Attorneys for Applicant
                                              SERVOTRONICS, INC.




                                             14
